       Case 1:20-mj-05469-UA Document 1 Filed 05/27/20 Page 1 of 50



Approved: __________________________________
          Amanda Houle / Matthew Laroche
          Jason A. Richman / Kyle Wirshba
          Assistant United States Attorneys

Before:   HONORABLE ONA T. WANG
          United States Magistrate Judge

                                                 20 MAG 5469
          Southern District of New York

- - - - - - - - - - - - - - - - - x
                                  :
UNITED STATES OF AMERICA          :          COMPLAINT
                                  :
          - v. -                  :          Violations of
                                  :          18 U.S.C. §§ 924, 2;
ADEL EL ZABAYAR,                  :          21 U.S.C. §§ 960a, 963
                                  :
                    Defendant.    :          COUNTY OF OFFENSE:
                                  :          NEW YORK
- - - - - - - - - - - - - - - - - x

SOUTHERN DISTRICT OF NEW YORK, ss.:

           MATTHEW S. PASSMORE, being duly sworn, deposes and says
that he is a Special Agent with the Drug Enforcement Administration
(“DEA”) and charges as follows:

                              COUNT ONE
                     Narco-Terrorism Conspiracy

          1.   From at least in or about 1999, up to and including
in or about 2020, in an offense begun and committed out of the
jurisdiction of any particular State or district of the United
States, including in Venezuela, Colombia, Mexico, Iran, Syria,
Lebanon, and elsewhere, ADEL EL ZABAYAR, the defendant, and others
known and unknown, at least one of whom has been first brought to
and arrested in the Southern District of New York, intentionally
and knowingly combined, conspired, confederated, and agreed
together and with each other to violate Title 21, United States
Code, Section 960a.

          2.   It was a part and an object of the conspiracy that
ADEL EL ZABAYAR, the defendant, and others known and unknown, would
and did engage in conduct that would be punishable under Title 21,
United States Code, Section 841(a) if committed within the
       Case 1:20-mj-05469-UA Document 1 Filed 05/27/20 Page 2 of 50



jurisdiction of the United States, to wit, the distribution of,
and possession with the intent to distribute, five kilograms and
more of mixtures and substances containing a detectable amount of
cocaine, knowing and intending to provide, directly and
indirectly, something of pecuniary value to a person and
organization that has engaged and engages in terrorism and
terrorist activity, to wit, the Fuerzas Armadas Revolucionarias de
Colombia (“FARC”) (which has been designated by the United States
Secretary of State as a foreign terrorist organization pursuant to
Section 219 of the Immigration and Nationality Act and remains so
designated) and its members, operatives, and associates, having
knowledge that such organization and persons have engaged and
engage in terrorism and terrorist activity, in violation of Title
21, United States Code, Section 960a.

        (Title 21, United States Code, Section 960a; and
          Title 18, United States Code, Section 3238.)
                             COUNT TWO
                  (Cocaine Importation Conspiracy)

          3.   From at least in or about 1999, up to and including
in or about 2020, in an offense begun and committed out of the
jurisdiction of any particular State or district of the United
States, including in Venezuela, Colombia, Mexico, Iran, Syria,
Lebanon, and elsewhere, ADEL EL ZABAYAR, the defendant, and others
known and unknown, at least one of whom has been first brought to
and arrested in the Southern District of New York, intentionally
and knowingly combined, conspired, confederated, and agreed
together and with each other to violate the narcotics laws of the
United States.

          4.   It was a part and an object of the conspiracy that
ADEL EL ZABAYAR, the defendant, and others known and unknown, would
and did import into the United States and into the customs
territory of the United States from a place outside thereof a
controlled substance, in violation of Title 21, United States Code,
Sections 952(a) and 960(a)(1).

           5.  It was further a part and an object of the
conspiracy that ADEL EL ZABAYAR, the defendant, and others known
and unknown, would and did manufacture, distribute, and possess
with intent to distribute a controlled substance, intending,
knowing, and having reasonable cause to believe that such substance
would be unlawfully imported into the United States and into waters
within a distance of 12 miles of the coast of the United States,
in violation of Title 21, United States Code, Sections 959(a) and
960(a)(3).

                                    2
       Case 1:20-mj-05469-UA Document 1 Filed 05/27/20 Page 3 of 50



          6.   It was further a part and an object of the
conspiracy that ADEL EL ZABAYAR, the defendant, and others known
and unknown, would and did, on board an aircraft registered in the
United States, manufacture, distribute, and possess with intent to
distribute a controlled substance, in violation of Title 21, United
States Code, Sections 959(c) and 960(a)(3).

          7.   The controlled substance that ADEL EL ZABAYAR, the
defendant, conspired to (i) import into the United States and into
the customs territory of the United States from a place outside
thereof, (ii) manufacture and distribute, intending, knowing, and
having reasonable cause to believe that such substance would be
unlawfully imported into the United States and into waters within
a distance of 12 miles of the coast of the United States from a
place outside thereof, and (iii) manufacture, distribute, and
possess on board an aircraft registered in the United States, was
five kilograms and more of mixtures and substances containing a
detectable amount of cocaine, in violation of Title 21, United
States Code, Section 960(b)(1)(B).

         (Title 21, United States Code, Section 963; and
           Title 18, United States Code, Section 3238.)

                           COUNT THREE
       (Possession of Machineguns and Destructive Devices)
          8.    From in or about 1999 up to and including in or
about 2020, in Venezuela, Colombia, Mexico, Iran, Syria, Lebanon,
and elsewhere, and in an offense begun and committed out of the
jurisdiction of any particular state or district of the United
States and for which one of two or more joint offenders has been
first brought to and arrested in the Southern District of New York,
ADEL EL ZABAYAR, the defendant, during and in relation to a drug
trafficking crime for which he may be prosecuted in a court of the
United States, to wit, the controlled substance offenses charged
in Counts One and Two of this Complaint, knowingly used and carried
firearms, and, in furtherance of such crime, knowingly possessed
firearms, and aided and abetted the use, carrying, and possession
of firearms, to wit, machineguns that were capable of automatically
shooting more than one shot, without manual reloading, by a single
function of the trigger, as well as destructive devices.

      (Title 18, United States Code, Sections 924(c)(1)(A),
                 924(c)(1)(B)(ii), 3238, and 2.)




                                    3
       Case 1:20-mj-05469-UA Document 1 Filed 05/27/20 Page 4 of 50



                            COUNT FOUR
   (Conspiracy to Possess Machineguns and Destructive Devices)
          9.   From at least in or about 1999, up to and including
in or about 2020, in an offense begun and committed out of the
jurisdiction of any particular State or district of the United
States, including in Venezuela, Colombia, Mexico, Iran, Syria,
Lebanon, and elsewhere, ADEL EL ZABAYAR, the defendant, and others
known and unknown, at least one of whom has been first brought to
and arrested in the Southern District of New York, intentionally
and knowingly combined, conspired, confederated, and agreed
together and with each other to violate Title 18, United States
Code, Section 924(c).

          10. It was a part and object of the conspiracy that
ADEL EL ZABAYAR, the defendant, and others known and unknown, would
and did, during and in relation to a drug trafficking crime for
which they may be prosecuted in a court of the United States, to
wit, the controlled substance offenses charged in Counts One and
Two of this Complaint, would and did use and carry firearms, and,
in furtherance of such drug trafficking crime, knowingly possess
firearms, including machineguns that were capable of automatically
shooting more than one shot, without manual reloading, by a single
function of the trigger, as well as destructive devices, in
violation   of    Title   18,   United   States    Code,   Sections
924(c)(1)(A)(i) and 924(c)(1)(B)(ii).

    (Title 18, United States Code, Sections 924(o) and 3238.)

          The bases for my knowledge and for the foregoing charges
are, in part, as follows:
          11. I am a Special Agent with the DEA. This affidavit
is based upon my conversations with law enforcement officers and
employees, my conversations with the witnesses described herein,
as well as a review of documents, during the course of the
investigation. Because this affidavit is being submitted for the
limited purpose of establishing probable cause, it does not include
all the facts that I have learned during the course of the
investigation. Where the actions, statements, and conversations
of others are reported herein, they are reported in substance and
in part, except where otherwise indicated.

                                Overview
          12. Since in or about 2006, the U.S. Attorney’s Office
for the Southern District of New York and Bilateral Investigations
Unit of the DEA’s Special Operations Division have been

                                    4
       Case 1:20-mj-05469-UA Document 1 Filed 05/27/20 Page 5 of 50



investigating high-ranking public officials in Venezuela and
elsewhere, who have participated in, among other things, narco-
terrorism, large scale drug trafficking, and weapons offenses
relating to the importation of cocaine into the United States.

          13. The investigation to date has shown that members of
a Venezuelan state-sponsored drug-trafficking cartel known as the
“Cártel de Los Soles,” including former Venezuelan president
Nicolás Maduro Moros, have worked for over two decades with the
FARC, which is a designated Foreign Terrorist Organization, and
other terrorist groups to enrich themselves through drug
trafficking and to use cocaine as a weapon against the United
States.

          14. ADEL EL ZABAYAR, the defendant, was a member of the
Venezuelan National Assembly and is a member of the Cártel de Los
Soles. As a member of the Cártel, EL ZABAYAR has, among other
things, participated in weapons-for-cocaine negotiations with the
FARC, obtained anti-tank rocket launchers from the Middle East for
the FARC as partial payment for cocaine, and recruited terrorists
from Hizballah and Hamas, which are also designated Foreign
Terrorist Organizations, for the purpose of helping to plan and
organize attacks against United States interests.       During the
course of EL ZABAYAR’s activities on behalf of the Cártel de Los
Soles, EL ZABAYAR also acted as a liaison between the Venezuelan
government and Syrian president Bashar Hafez al-Assad, fought in
Syria on behalf of Assad’s Hizballah-backed forces in or about
2013, and appeared in at least two interviews released by Al Manar,
Hizballah’s terrorist-designated propaganda arm, in or about 2013
and 2014.

                       The Cártel de Los Soles
          15. Based on my participation in this investigation,
conversations with witnesses and law enforcement personnel, and
review of documents, including superseding indictment S2 11 Cr.
205 (AKH) (the “Indictment”), which was unsealed on March 26, 2020
and is attached as Exhibit A and incorporated by reference, I know,
among other things, the following:

                a.  From at least in or about 1999, up to and
including in or about 2020, the Cártel de Los Soles was comprised
of high-ranking Venezuelan officials who abused the Venezuelan
people and corrupted the legitimate institutions of Venezuela --
including   parts  of   the  military,   intelligence   apparatus,
legislature, and the judiciary -- to facilitate the importation of
tons of cocaine into the United States. See Indictment ¶¶ 1-6.


                                    5
       Case 1:20-mj-05469-UA Document 1 Filed 05/27/20 Page 6 of 50



               b.   Maduro   Moros,  the   former  President   of
Venezuela and current de facto leader of the country, Diosdado
Cabello Rondón, the president of Venezuela’s National Constituent
Assembly, and Hugo Armando Carvajal Barrios, the former head of
Venezuela’s military intelligence agency, have played leadership
roles in the Cártel de Los Soles. See Indictment ¶¶ 4, 7-9.

               c.    Under the leadership of Maduro Moros, Cabello
Rondón, Carvajal Barrios, and others, the Cártel de Los Soles
sought not only to enrich its members and enhance their power, but
also to “flood” the United States with cocaine and inflict the
drug’s harmful and addictive effects on users in this country.
Thus, whereas most drug-trafficking organizations in South and
Central America have sought to recede from their roles in importing
narcotics into the United States in an effort to avoid U.S.
prosecution, the Cártel de Los Soles, under the leadership of
Maduro Moros, Cabello Rondón, Carvajal Barrios, and others,
prioritized using cocaine as a weapon against America and importing
as much cocaine as possible into the United States. See Indictment
¶ 4.

         The Designated Foreign Terrorist Organizations

               d.   Between at least in or about 1999, up to and
including in or about 2020, the FARC became one of the largest
producers of cocaine in the world. See Indictment ¶ 11. The FARC
has also directed violent acts against United States persons and
property in foreign jurisdictions, including, but not limited to,
Colombia. For example, the FARC leadership ordered FARC members
to kidnap and murder United States citizens and to attack United
States interests in order to dissuade the United States from
continuing its efforts to fumigate FARC coca fields and disrupt
the FARC’s manufacturing and distribution of cocaine and cocaine
paste. On or about October 8, 1997, the U.S. Secretary of State
designated the FARC as a foreign terrorist organization pursuant
to Section 219 of the Immigration and Naturalization Act (“INA”),
and the FARC remains so designated.

               e.   Hamas, also known as Harakat al-Muqawamah al-
Islamiyya and the Islamic Resistance Movement, among other names,
was established in or about 1987 at the onset of the first
Palestinian uprising, or intifada, as an outgrowth of the
Palestinian branch of the Muslim Brotherhood. One component of
Hamas, the Izz al-Din al Qassam Brigades, has conducted anti-
Israel attacks, including suicide bombings against civilian
targets inside Israel. Through its attacks, Hamas has killed and
injured United States citizens. On or about October 8, 1997, the

                                    6
       Case 1:20-mj-05469-UA Document 1 Filed 05/27/20 Page 7 of 50



U.S. Secretary of State designated Hamas as a foreign terrorist
organization pursuant to Section 219 of the INA, and Hamas remains
so designated.

                f.   Hizballah is a Lebanon-based Shia Islamic
organization with political, social, and terrorist components.
Hizballah was founded in the early 1980s with support from Iran
after the 1982 Israeli invasion of Lebanon, and its mission
includes establishing a fundamentalist Islamic state in Lebanon.
In 1997, the U.S. Secretary of State designated Hizballah a Foreign
Terrorist Organization, pursuant to Section 219 of the INA, and it
remains so designated today. In 2001, pursuant to Executive Order
13,224, the U.S. Department of the Treasury, Office of Foreign
Asset Control (“OFAC”) designated Hizballah a Specially Designated
Global Terrorist entity. In 2010, State Department officials
described Hizballah as the most technically capable terrorist
group in the world, and a continued security threat to the United
States.

               g.    The Islamic Jihad Organization (“IJO”), which
is also known as the External Security Organization and “910,” is
a highly compartmentalized component of Hizballah responsible for
the planning, preparation, and execution of intelligence,
counterintelligence, and terrorist activities on behalf of
Hizballah outside of Lebanon. The IJO is responsible for terrorist
attacks that have killed hundreds, including the 1983 bombing of
the United States Marine barracks in Lebanon, which killed 241
Marines.   IJO operatives have also conducted attack planning
operations in the United States. In May 2019, IJO operative Ali
Kourani was convicted at trial in this District of providing
material support to Hizballah, receiving military-type training
from Hizballah, and related weapons, sanctions, and immigration
offenses. Between 2002 and 2015, Kourani conducted a variety of
IJO operations aimed at preparing for potential future Hizballah
attacks in the United States. 1


1 These covert activities included searching for weapons suppliers
in the United States who could provide firearms to support IJO
operations; identifying individuals affiliated with the Israeli
Defense Force whom the IJO could either recruit or target for
violence; conducting pre-attack surveillance at U.S. military and
law enforcement facilities in New York City; and collecting
information regarding operations and security at airports in the
United States and elsewhere. Kourani also traveled to China on
behalf of the IJO in 2009 to assist the IJO in obtaining ammonium
nitrate to be used as an explosive precursor chemical.

                                    7
       Case 1:20-mj-05469-UA Document 1 Filed 05/27/20 Page 8 of 50



               h.   Hizballah’s IJO has also conducted deadly
attacks in South America, focused on the tri-border area of
Argentina, Paraguay, and Brazil. For example, in or about 1992,
IJO operatives bombed the Israeli Embassy in Argentina, killing 29
people. In or about 1994, IJO operatives bombed a Jewish cultural
center in Buenos Aires, Argentina, killing 85 people and injuring
hundreds. More recently, the IJO has dispatched operatives to
South and Central America to conduct surveillance and pre-attack
planning. For example, in or about June 2017, a now-cooperating
witness (“CW-1”) was arrested in connection with charges in this
District for providing material support to Hizballah and related
offenses. 2 As part of his operational activity for the IJO, CW-1
traveled to South and Central America to both conduct training and
pre-attack surveillance. On two occasions, in or about 2011 and
2012, CW-1 traveled to Panama to surveil locations such as the
Israeli Embassy and the Panama Canal for attack planning
purposes.   The IJO operatives who were responsible for CW-1’s
training and tasking told CW-1 that other IJO operatives would be
responsible for obtaining explosive material in Panama for
potential future attacks.

               i.   Similarly, in or about November 2014, Peruvian
authorities arrested Mohammad Hamdar in Lima, Peru, and charged
Hamdar with terrorist activities on behalf of the IJO. In or about
November 2016, Hamdar was designated a Specially Designated Global
Terrorist by OFAC, pursuant to Executive Order 13,224.           In
connection with this designation, OFAC explained that Hamdar
confessed to membership in the IJO after his arrest. OFAC further
detailed that Peruvian authorities had searched an apartment
associated with Hamdar and found in the apartment, among other
things, photographs of popular tourist destinations and military
grade explosives, and found in the garbage outside of the apartment
explosives, gunpowder, and detonators.

               j.   Al Manar is a media organization controlled by
Hizballah. Al Manar employs Hizballah personnel, supports
Hizballah fundraising and recruitment, and at least one Al Manar
employee engaged in operational surveillance activities on
Hizballah’s behalf under cover of employment by Al Manar. In 2006,
pursuant to Executive Order 13,224, OFAC designated Al Manar a
Specially Designated Global Terrorist entity.

2
  CW-1 pled guilty to a number of terrorism-related offenses
pursuant     to    a    cooperation     agreement     with     the
Government. Information provided by CW-1 has proven to be reliable
in that it has been corroborated in part by, among other things,
documentary and electronic evidence.

                                    8
       Case 1:20-mj-05469-UA Document 1 Filed 05/27/20 Page 9 of 50



               k.    Hizballah has supported Syrian president
Bashar al-Assad’s repressive regime in the Syrian Civil War. In
or about 2011, thousands of Syrians publicly protested government
corruption, and the Assad regime responded with a ruthless campaign
of arbitrary arrests, detentions, torture, forced disappearances,
and violence. Hizballah has directly supported these activities
by, among other things, deploying approximately thousands of
Hizballah members to fight on behalf of the Assad regime; training
pro-Assad militia groups; and supplying the Assad regime with
military-grade weapons, such as ballistic missiles.           While
Hizballah initially denied its involvement in the Syrian Civil
War, in or about May 2013, the Secretary General of Hizballah,
Hassan Nasrallah, publicly confirmed that Hizballah members were
fighting in Syria in support of the Assad regime and in opposition
to the United States and Israel’s influence in the region.

                   The Narco-Terrorism Conspiracy

               l.   To achieve the objective of “flooding” the
United States with cocaine and other goals, the Cártel de Los
Soles, including Maduro Moros, Cabello Rondón, Carvajal Barrios,
ADEL EL ZABAYAR, the defendant, and others, conspired with and
sought support from the FARC (see Indictment ¶¶ 2, 5), Hizballah,
and Hamas.

               m.   Among other things, Maduro Moros, Cabello
Rondón, Carvajal Barrios, and other members of the Cártel de Los
Soles negotiated multi-ton shipments of FARC-produced cocaine;
directed that the Cártel de Los Soles provide military-grade
weapons to the FARC; coordinated foreign affairs with Honduras and
other countries to facilitate large-scale drug trafficking; and/or
solicited assistance from FARC leadership in training an
unsanctioned militia group that functioned, in essence, as an armed
forces unit for the Cártel de Los Soles. See Indictment ¶5.

               n.   In or about 2006, the Cártel de Los Soles
dispatched a 5.6-ton cocaine shipment from Venezuela on a DC-9 jet
bearing a United States registration number. Cabello Rondón and
Carvajal Barrios worked with other members of the Cártel de Los
Soles to coordinate the shipment. The jet departed Venezuela from
Simón Bolívar International Airport in Maiquetía, Venezuela (the
“Maiquetía Airport”), and landed at Ciudad del Carmen Airport in
Campeche, Mexico.    Mexican authorities seized the 5.6 tons of
cocaine when it arrived in Campeche. See Indictment ¶ 15(d).

              o.   In or about 2009, Carvajal Barrios and Tareck
Zaidan El Aissami Maddah (“El Aissami”), who was at the time a

                                    9
      Case 1:20-mj-05469-UA Document 1 Filed 05/27/20 Page 10 of 50



senior official in Venezuela’s Ministry of the Interior and
Justice, 3 traveled to Iran and Syria on behalf of Hugo Chávez, then
the president of Venezuela.      In Syria, Carvajal Barrios and El
Aissami met Ghazi Nasr al Din 4 and a Hizballah operative, and El
Aissami proposed that Hizballah personnel travel to Venezuela to
work with the FARC. The Hizballah operative gave three rifles to
El Aissami during the trip, and El Aissami gave one of the weapons
to Carvajal. 5

              p.   Also in or about 2009, Chávez visited the
Middle East, including Syria and Iran, with a delegation that


3  Based on my review of publicly available reports, court
documents, and my conversations with others, I know that, between
approximately January 2017 and June 2018, El Aissami served as the
purported Executive Vice President of Venezuela. In or about June
2018, Maduro Moros named El Aissami the Venezuelan Minister of
Industry and National Production, a position that he held until
his appointment as Venezuela’s Minister of Petroleum in or about
April 2020. El Aissami is charged in this District with, among
other things, conspiring to commit money laundering and conspiring
to violate the International Emergency Economic Powers Act,
Venezuelan Sanctions Regulations, the Foreign Narcotics Kingpin
Designation Act, and Kingpin Act Regulations. See S5 19 Cr. 144
(AKH).
4 In or about June 2008, OFAC designated al Din as a Specially
Designated Global Terrorist, pursuant to Executive Order 13,224.
In connection with the announcement, OFAC explained: “al-Din is
a Venezuela-based Hizballah supporter who has utilized his
position as a Venezuelan diplomat and the president of a Caracas-
based Shi’a Islamic Center to provide financial support to
Hizballah. Nasr al Din served until recently as Charge d' Affaires
at the Venezuelan Embassy in Damascus, Syria, and was subsequently
appointed the Director of Political Aspects at the Venezuelan
Embassy in Lebanon.”
5 According to a New York Times article regarding the facts
described in paragraph 15(o), Carvajal showed a reporter passport
entries corroborating his travel to Iran and Syria in or about
2009, as well as the rifle from Hizballah that El Aissami gave to
him. The article states that Carvajal claimed that he expressed
“objections” to Maduro “regarding the plan to invite Hizballah to
Venezuela,” but that Maduro, who was Venezuela’s foreign minister
at the time, “favored antagonizing the United States” and “seemed
positive about the proposal.”


                                   10
      Case 1:20-mj-05469-UA Document 1 Filed 05/27/20 Page 11 of 50



included EL ZABAYAR.     As of the date of the filing of this
Complaint, the public profile photograph for EL ZABAYAR’s Twitter
account (the “Zabayar Twitter Account”) depicts EL ZABAYAR shaking
Chávez’s hand next to al-Assad during the trip (the “Zabayar-
Chávez-Assad Photograph”):




                q.   In or about 2011, EL ZABAYAR was interviewed
by Hizballah’s Al Manar terrorist propaganda component. Also in
or about 2011, a YouTube account bearing the name “Adel El Zabayar”
with the Zabayar-Chávez-Assad Photograph as its profile picture
(the “Zabayar YouTube Account”), posted a video of Al Manar’s 2011
interview. A still image from the interview, bearing Al Manar’s
logo, is set forth below:




                                   11
      Case 1:20-mj-05469-UA Document 1 Filed 05/27/20 Page 12 of 50




               r.   During the 2011 Interview, EL ZABAYAR said, in
substance and in part, the following:     (i) it is important to
support the Assad regime to counter the “global Zionist lobby,”
which influences the United States; (ii) the September 11, 2001
attacks were planned by “Zionists” to start a global conflict; and
(iii) Hizballah should be praised for defeating Israel in the
Middle East. 6 I know, based on my training and experience, that
the term “Zionist” is used to refer to a follower of Zionism, a
movement that advocated for the establishment and development of
the state of Israel, and that the term Zionist is at times used as
a derogatory term by enemies of Israel.

               s.   In or about September 2013, months after
Maduro Moros succeeded to the Venezuelan presidency, the Cártel de
Los Soles dispatched 1.3 tons of cocaine on a commercial flight
from the Maiquetía Airport to Paris-Charles de Gaulle Airport.
French authorities seized the cocaine.     Following the seizure,
Maduro Moros cancelled a trip to attend a session of the United
Nations General Assembly in New York, citing to the media purported
death threats against him. In Venezuela, Maduro Moros convened a
meeting with, among others, Cabello Rondón and Carvajal. During

6 The interview was conducted in Arabic. English language
translations provided herein are based on draft summary
translations that are subject to change.

                                   12
      Case 1:20-mj-05469-UA Document 1 Filed 05/27/20 Page 13 of 50



the meeting, Maduro Moros told Cabello Rondón and Carvajal Barrios,
in substance and in part, that they should not have used the
Maiquetía Airport for drug trafficking after the 2006 seizure in
Mexico, and that the Cártel de Los Soles should instead use its
other well-established drug routes and locations to dispatch
cocaine. See Indictment ¶ 15(i).

               t.   In or about August 2013, EL ZABAYAR took leave
from his position in the Venezuelan National Assembly for the
express purpose of traveling to Syria to fight with supporters of
the Assad regime in connection with the Syrian Civil War.
Approximately one month later, the following photograph of EL
ZABAYAR and two other men in Syria, holding what appear to be AK-
47s or similar assault rifles, was released to the media:




               u.   In or about September 2013, Maduro Moros gave
a speech during which he, in substance and in part, described EL
ZABAYAR as a “close friend,” showed the foregoing picture of EL
ZABAYAR, and praised EL ZABAYAR for fighting in Syria on behalf of
the Assad regime.    Also in or about September 2013, a Twitter
account bearing the name of Maduro Moros (the “Maduro Twitter
Account”) retweeted a Twitter post in which EL ZABAYAR reported:
“This is one of the battlefronts. The last trench is behind us.
Fierce battles were fought here days ago.”     The Maduro Twitter

                                   13
      Case 1:20-mj-05469-UA Document 1 Filed 05/27/20 Page 14 of 50



Account post also included the following photograph of EL ZABAYAR
(circled) and others in Syria holding what appear to be AK-47s:




               v.   On or about October 4, 2013, the Zabayar
YouTube Account posted a video, a still image of which is depicted
below, of an individual firing a rocket propelled grenade launcher
(circled). The caption of the video read “Deputy Adel El Zabayar
firing an RPG7 missile” and the Zabayar YouTube Account commented
on the video, “In training with the Syrian resistance brigades
against the empire.” 7




7 Unless otherwise indicated, content from the Zabayar YouTube
Account, the Zabayar Twitter Account, and the Zabayar Facebook
Account was originally posted in Spanish. English language
translations provided herein are based on draft summary
translations that are subject to change.


                                   14
      Case 1:20-mj-05469-UA Document 1 Filed 05/27/20 Page 15 of 50




               w.   EL ZABAYAR returned to the Venezuelan National
Assembly and was welcomed by a standing ovation, in video footage
released on the Internet, in or about October 2013.

               x.   In or about 2014, Hizballah’s Al Manar
terrorist propaganda component interviewed EL ZABAYAR. During the
interview, El ZABAYAR said, in substance and in part, that the
“original Zionist conspiracy” had “financed Hitler” before World
War II. A still image from the interview bearing Al Manar’s logo
is set forth below




               y.   In or about 2015, Efrain Campo Flores and
Franqui Francisco Flores de Freitas -- two relatives of Maduro
Moros -- agreed during recorded meetings with DEA confidential
sources to dispatch multi-hundred-kilogram cocaine shipments from
a hanger controlled by Maduro Moros at the Maiquetía Airport (the
“Presidential Hangar”).     During recorded meetings with the
sources, Campo Flores and Flores de Freitas explained that they

                                   15
      Case 1:20-mj-05469-UA Document 1 Filed 05/27/20 Page 16 of 50



were at “war” with the United States, described the Cártel de Los
Soles, discussed a connection to a “commander for the FARC” who
was “supposedly high-ranked,” and indicated that they were seeking
to raise $20 million in drug proceeds to support a campaign by the
First Lady of Venezuela and Maduro Moros’s wife in connection with
a late-2015 election for the Venezuelan National Assembly. See
Indictment ¶ 15(n). 8

    The Defendant Obtained Rocket Launchers for the FARC and
     Recruited Terrorists In Furtherance of the Conspiracy

          16. Based    on   my    review   of  documents   and   my
conversations with other law enforcement officers and a
confidential source (“CS-1”), 9 I have learned, among other things,
the following:

               a.   ADEL EL ZABAYAR, the defendant, is of Syrian
descent and is closely associated to several members of the Cártel
de Los Soles, including Maduro Moros and Cabello Rondón, as well
as El Aissami.

               b.    In or about 2014, CS-1 was present for
approximately three meetings held in Cabello Rondón’s private
office at Fuerte Tiuna, a military base in Caracas, Venezuela.
The meetings included Cabello Rondón, EL ZABAYAR, El Aissami, and
CS-1. During the meetings, Cabello Rondón, in substance and in
part, directed EL ZABAYAR to travel to Syria and Palestine to
(i) obtain weapons, and (ii) recruit members of Hizballah and Hamas
to train at clandestine training camps located in Venezuela.
Cabello Rondón explained, in substance and in part, that the
purpose of recruiting members of Hizballah and Hamas to train in
Venezuela was to create a large terrorist cell capable of attacking
United States interests on behalf of the Cártel de Los Soles. EL



8In November 2016, Campo Flores and Flores de Freitas were
convicted at trial in this District of conspiring to import cocaine
into the United States.
9 Since in or about 2014, CS-1 has been providing information and
assistance to the DEA in exchange for monetary compensation,
including living expenses, and also in an effort to earn a
cooperation agreement and, ultimately, leniency at sentencing.
Information CS-1 has provided to the DEA has proven to be reliable
and been corroborated in part by, among other things, information
provided by other witnesses and documentary evidence.


                                   16
      Case 1:20-mj-05469-UA Document 1 Filed 05/27/20 Page 17 of 50



ZABAYAR agreed to travel to Syria and Palestine for the purposes
Cabello Rondón described.

               c.   While EL ZABAYAR was in the Middle East,
Maduro Moros and EL ZABAYAR spoke on a call that CS-1 overheard
because Maduro Moros conducted the call on speaker phone while CS-
1 was present. During the call, Maduro Moros, in substance and in
part, congratulated EL ZABAYAR for his work fighting the United
States in the Middle East, which CS-1 understood to be a reference
to EL ZABAYAR traveling to Syria and Palestine to obtain weapons
and recruit terrorists for the Cártel de Los Soles.

               d.   EL ZABAYAR returned to Venezuela after
spending several months in the Middle East in or about 2014.
Approximately one week after EL ZABAYAR returned, EL ZABAYAR,
Cabello Rondón, and CS-1 traveled together to the Maiquetía
Airport. When they arrived at the Maiquetía Airport, the men went
to the Presidential Hangar, which the Cártel de Los Soles used for
drug-trafficking activities in 2006, 2013, and 2015, as described
above.   See supra ¶¶ 15(n), 15(s), 15(y).    At the Presidential
Hangar, the men received a Lebanese cargo plane that was full of
weapons, including rocket-propelled grenade launchers, AK-103s,
and sniper rifles, that EL ZABAYAR had obtained while he was in
the Middle East, as Cabello Rondón had directed.

               e.   Later, also in or about 2014, CS-1 was present
for a meeting at the Miraflores Palace, the presidential palace
located in Caracas, Venezuela, that was attended by, among others,
Maduro Moros, Cabello Rondón, El Aissami, and EL ZABAYAR. During
that meeting, the men discussed, among other things, and in
substance and in part, arranging a meeting between the leaders of
the FARC and the leaders of Hizballah and Hamas.

               f.   Also in or about 2014, EL ZABAYAR posted
several messages in support of Hamas to the Zabayar Twitter
Account, including the following:

                  i.     On or about August 21, 2014, EL ZABAYAR
posted a message stating, in substance and in part, that a “leader
from Hamas” had been “murdered” by Israel. In another posting on
the same date, EL ZABAYAR referred to one of the “martyred leaders
from HAMAS” and his “search for FREEDOM.” Based on my review of
open source material, I know that, on or about August 21, 2014,
Israel conducted an airstrike in Gaza that killed three high-
ranking members of the Izz al-Din al Qassam Brigades, which, as
noted above, see supra ¶ 15(e), is an armed component of Hamas


                                   17
      Case 1:20-mj-05469-UA Document 1 Filed 05/27/20 Page 18 of 50



that has conducted     suicide   bombings   against    civilian   targets
inside Israel.

                  ii.     Also on or about August 21, 2014, EL
ZABAYAR posted a message stating, in substance and in part, “We
are warning you. While negotiations were going on in Egypt there
was an ONGOING great conspiracy IN ORDER TO locate DAIF, the leader
of the military branch of HAMAS AND TO ASSASSINATE HIM.” Based on
my review of open source material, I know that, on or about August
20, 2014, following a period of peace talks between Israel and
Hamas in Egypt, Hamas claimed that Israel attempted to assassinate
Muhammed Deif, the top commander of the Izz al-Din al Qassam
Brigades. 10

          17. Based    on   my    review   of   documents   and   my
conversations with other law enforcement officers and a
confidential source (“CS-2”), 11 I have learned, among other things,
the following:

               a.    In or about 2014, CS-2 met with ADEL EL
ZABAYAR, the defendant, Cabello Rondón, and others in Venezuela.
During that meeting, Cabello Rondón said, in substance and in part,
that he needed to give the FARC weapons as partial payment for
cocaine the FARC had provided to the Cártel de Los Soles, and that
the FARC wanted AT4s (anti-tank rocket launchers) in addition to
AK-47s, but that Cabello Rondón could not obtain the AT4s for the
FARC in Venezuela. In response, EL ZABAYAR agreed, in substance



10In or about September 2015, the U.S. State Department designated
Deif as a Specially Designated Global Terrorist. In announcing
the designation of Deif, the State Department said that Deif, as
the top commander of the Izz al-Din al Qassam Brigades, was known
for deploying suicide bombers and directing the kidnapping of
Israeli soldiers. The State Department further described Deif as
the “mastermind” behind Hamas’s offensive strategy against Israel
in 2014.

11Since in or about 2019, CS-2 has been providing information and
assistance to the DEA in exchange for monetary compensation,
including living expenses, and also in an effort to earn a
cooperation agreement and, ultimately, leniency at sentencing.
Information provided to the DEA by CS-2 has proven to be reliable
and has been corroborated in part by, among other things,
information provided by other witnesses and documentary evidence.


                                   18
      Case 1:20-mj-05469-UA Document 1 Filed 05/27/20 Page 19 of 50



and in part, to obtain the AT4s for the FARC from his contacts in
the Middle East.

                b.   In or about 2014, CS-2 was present for a
meeting at a military base in Guárico, Venezuela, along with, among
others, EL ZABAYAR, Cabello Rondón, other Venezuelan military
officials, and a FARC representative. During the meeting, Cabello
Rondón pointed to approximately two trucks parked nearby, and told
the group, in substance and in part, that the weapons in the trucks
were partial payment to the FARC for the “candy,” which CS-2
understood to be a reference to cocaine the FARC had provided to
the Cártel de Los Soles. After the meeting, Cabello Rondón told
another Venezuelan official in CS-2’s presence that one of the
trucks contained AT4s and AK-47s, while the other truck contained
AK-47s and ammunition.

               c.    Following the conclusion of the meeting at the
base in Guárico in or about 2014, Cabello Rondón and CS-2 departed
the base but EL ZABAYAR stayed behind. Shortly thereafter, CS-2
obtained the following photograph, which had been posted on a
Facebook account used by EL ZABAYAR’s assistant (the “Assistant
Account”) and which showed EL ZABAYAR at the Base kneeling in front
of a Venezuelan fighter jet.




                                   19
      Case 1:20-mj-05469-UA Document 1 Filed 05/27/20 Page 20 of 50



               d.   CS-2 also obtained a photograph from the
Assistant Account, depicted below, of EL ZABAYAR (left), Maduro
Moros (right), and Maduro Moros’s wife and First Lady of Venezuela
(center).




          18. Based on my training, experience, and participation
in this investigation, and my conversations with other law
enforcement officers, I know that AK-47s and AK-103s are designed
to shoot, or can be readily restored to shoot, automatically more
than one shot, without manual reloading, by a single function of
the trigger. I also know that AT4s and rocket-propelled grenade
launchers are designed to have a rocket having a propellant charge
of more than four ounces.




                                   20
      Case 1:20-mj-05469-UA Document 1 Filed 05/27/20 Page 21 of 50



     WHEREFORE, deponent respectfully requests that a warrant be
issued for the arrest of ADEL EL ZABAYAR, the defendant, and that
he be imprisoned or bailed, as the case may be.



                                 _______________________________
                                 MATTHEW S. PASSMORE
                                 Special Agent
                                 Drug Enforcement Administration



Sworn to me through the
transmission of this Affidavit
by reliable electronic means, pursuant to
Federal Rule of Criminal Procedure 4.1,
this 27th day of May, 2020


_____________________________________
THE HONORABLE ONA T. WANG
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   21
Case 1:20-mj-05469-UA Document 1 Filed 05/27/20 Page 22 of 50




      EXHIBIT A
Case
Case 1:11-cr-00205-AKH Document 111 Filed
     1:20-mj-05469-UA Document        Filed 03/05/20 Page
                                          05/27/20    Page231 of
                                                              of 50
                                                                 28
Case
Case 1:11-cr-00205-AKH Document 111 Filed
     1:20-mj-05469-UA Document        Filed 03/05/20 Page
                                          05/27/20    Page242 of
                                                              of 50
                                                                 28
Case
Case 1:11-cr-00205-AKH Document 111 Filed
     1:20-mj-05469-UA Document        Filed 03/05/20 Page
                                          05/27/20    Page253 of
                                                              of 50
                                                                 28
Case
Case 1:11-cr-00205-AKH Document 111 Filed
     1:20-mj-05469-UA Document        Filed 03/05/20 Page
                                          05/27/20    Page264 of
                                                              of 50
                                                                 28
Case
Case 1:11-cr-00205-AKH Document 111 Filed
     1:20-mj-05469-UA Document        Filed 03/05/20 Page
                                          05/27/20    Page275 of
                                                              of 50
                                                                 28
Case
Case 1:11-cr-00205-AKH Document 111 Filed
     1:20-mj-05469-UA Document        Filed 03/05/20 Page
                                          05/27/20    Page286 of
                                                              of 50
                                                                 28
Case
Case 1:11-cr-00205-AKH Document 111 Filed
     1:20-mj-05469-UA Document        Filed 03/05/20 Page
                                          05/27/20    Page297 of
                                                              of 50
                                                                 28
Case
Case 1:11-cr-00205-AKH Document 111 Filed
     1:20-mj-05469-UA Document        Filed 03/05/20 Page
                                          05/27/20    Page308 of
                                                              of 50
                                                                 28
Case
Case 1:11-cr-00205-AKH Document 111 Filed
     1:20-mj-05469-UA Document        Filed 03/05/20 Page
                                          05/27/20    Page319 of
                                                              of 50
                                                                 28
Case
 Case1:11-cr-00205-AKH
      1:20-mj-05469-UA Document 11 Filed05/27/20
                                1 Filed  03/05/20 Page
                                                   Page32
                                                        10ofof50
                                                               28
Case
 Case1:11-cr-00205-AKH
      1:20-mj-05469-UA Document 11 Filed05/27/20
                                1 Filed  03/05/20 Page
                                                   Page33
                                                        11ofof50
                                                               28
Case
 Case1:11-cr-00205-AKH
      1:20-mj-05469-UA Document 11 Filed05/27/20
                                1 Filed  03/05/20 Page
                                                   Page34
                                                        12ofof50
                                                               28
Case
 Case1:11-cr-00205-AKH
      1:20-mj-05469-UA Document 11 Filed05/27/20
                                1 Filed  03/05/20 Page
                                                   Page35
                                                        13ofof50
                                                               28
Case
 Case1:11-cr-00205-AKH
      1:20-mj-05469-UA Document 11 Filed05/27/20
                                1 Filed  03/05/20 Page
                                                   Page36
                                                        14ofof50
                                                               28
Case
 Case1:11-cr-00205-AKH
      1:20-mj-05469-UA Document 11 Filed05/27/20
                                1 Filed  03/05/20 Page
                                                   Page37
                                                        15ofof50
                                                               28
Case
 Case1:11-cr-00205-AKH
      1:20-mj-05469-UA Document 11 Filed05/27/20
                                1 Filed  03/05/20 Page
                                                   Page38
                                                        16ofof50
                                                               28
Case
 Case1:11-cr-00205-AKH
      1:20-mj-05469-UA Document 11 Filed05/27/20
                                1 Filed  03/05/20 Page
                                                   Page39
                                                        17ofof50
                                                               28
Case
 Case1:11-cr-00205-AKH
      1:20-mj-05469-UA Document 11 Filed05/27/20
                                1 Filed  03/05/20 Page
                                                   Page40
                                                        18ofof50
                                                               28
Case
 Case1:11-cr-00205-AKH
      1:20-mj-05469-UA Document 11 Filed05/27/20
                                1 Filed  03/05/20 Page
                                                   Page41
                                                        19ofof50
                                                               28
Case
 Case1:11-cr-00205-AKH
      1:20-mj-05469-UA Document 11 Filed05/27/20
                                1 Filed  03/05/20 Page
                                                   Page42
                                                        20ofof50
                                                               28
Case
 Case1:11-cr-00205-AKH
      1:20-mj-05469-UA Document 11 Filed05/27/20
                                1 Filed  03/05/20 Page
                                                   Page43
                                                        21ofof50
                                                               28
Case
 Case1:11-cr-00205-AKH
      1:20-mj-05469-UA Document 11 Filed05/27/20
                                1 Filed  03/05/20 Page
                                                   Page44
                                                        22ofof50
                                                               28
Case
 Case1:11-cr-00205-AKH
      1:20-mj-05469-UA Document 11 Filed05/27/20
                                1 Filed  03/05/20 Page
                                                   Page45
                                                        23ofof50
                                                               28
Case
 Case1:11-cr-00205-AKH
      1:20-mj-05469-UA Document 11 Filed05/27/20
                                1 Filed  03/05/20 Page
                                                   Page46
                                                        24ofof50
                                                               28
Case
 Case1:11-cr-00205-AKH
      1:20-mj-05469-UA Document 11 Filed05/27/20
                                1 Filed  03/05/20 Page
                                                   Page47
                                                        25ofof50
                                                               28
Case
 Case1:11-cr-00205-AKH
      1:20-mj-05469-UA Document 11 Filed05/27/20
                                1 Filed  03/05/20 Page
                                                   Page48
                                                        26ofof50
                                                               28
Case
 Case1:11-cr-00205-AKH
      1:20-mj-05469-UA Document 11 Filed05/27/20
                                1 Filed  03/05/20 Page
                                                   Page49
                                                        27ofof50
                                                               28
Case
 Case1:11-cr-00205-AKH
      1:20-mj-05469-UA Document 11 Filed05/27/20
                                1 Filed  03/05/20 Page
                                                   Page50
                                                        28ofof50
                                                               28
